Name: 90/229/EEC: Commission Decision of 26 April 1990 amending Decision 88/121/EEC concerning the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by France pursuant to Regulation (EEC) No 4028/86 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  management;  Europe
 Date Published: 1990-05-15

 Avis juridique important|31990D022990/229/EEC: Commission Decision of 26 April 1990 amending Decision 88/121/EEC concerning the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by France pursuant to Regulation (EEC) No 4028/86 (Only the French text is authentic) Official Journal L 124 , 15/05/1990 P. 0048 - 0051*****COMMISSION DECISION of 26 April 1990 amending Decision 88/121/EEC concerning the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by France pursuant to Regulation (EEC) No 4028/86 (only the French text is authentic) (90/229/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Articles 4 and 5 (2) thereof, Whereas taking into account the outcome of the meetings held with the French authorities on the progress of the multiannual guidance programme as defined by Commission Decision 88/121/EEC (2); Whereas it became apparent in connection with the entry into service of new fishing vessels that a net increase in fishing capacity as expressed in tonnage (GRT) and power (kW) had taken place in 1987 and in the first six months of 1988; Whereas France has forwarded, within the prescribed time limit and on the basis of a new statistical series, new particulars of the operational fishing fleet, defined as registered vessels, other than those laid up for more than two years, as required by Decision 88/121/EEC; Whereas the process of fleet adjustment which has now been started and the implementation by France of measures for the verification of fishing fleet capacity will require some time; Whereas the Commission intends to support France's efforts to restructure its fleet once the necessary administrative or legislative measures produce results indicating that structural change is taking place as planned and lead to the attainment of the objectives laid down by Decision 88/121/EEC by 31 December 1991; Whereas, in order to administer derogations from the principle that State aid in the fisheries sector is incompatible with the common market, the Commission has adopted guidelines for the examination of national aid in the fisheries sector (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Decision 88/121/EEC is hereby amended as follows: 1. The second paragraph of Article 3 is replaced by the following: 'The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or, where this information is not supplied, inform the Member State, where appropriate, at the end of one six-month period, that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled.' 2. The Annex is replaced by the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 26 April 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 62, 8. 3. 1988, p. 21. (3) OJ No C 313, 8. 12. 1988, p. 21. ANNEX 'ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR THE FRENCH FISHING FLEET (1987 to 1991) I. GENERAL REMARKS This programme relates to the whole of the metropolitan French fishing fleet and covers the entire territory of Metropolitan France. II. OBJECTIVES 1.2 // 1. // The aims of the programme are: // // (a) to reduce the overall level of the operational fishing fleet (defined as registered vessels other than those laid up for more than two years) to 201 604 GRT and 1 055 050 kW, in accordance with II (2) below; // // (b) to stabilize the tuna freezer fleet at 27 142 GRT and 69 037 kW, on the understanding that if the fishing capacity of the freezer-seiners is expanded beyond the objectives and limits laid down in the programme for this category, this shall not affect the achievement of the overall objectives of the programme and provided that such expansion does not call for any Community financial assistance towards the utilization of the fishing capacities concerned. Such expansion may not affect the reference data to be taken into consideration by the Community for the purposes of establishing and conducting relations with third countries; // // (c) to modernize existing vessels without increasing overall fishing capacity (expressed in tonnage and engine power) in the category to which the vessels concerned belong, with the exception of the vessels specified in IV (2) below. // 2. // To ensure a reduction in overall capacity, no capacity transfers may be made between the fleets operating in the Mediterranean, those operating in Community waters and those operating in other areas. // 3. // During the period covered by the programme the operational fishing fleet, with the exception of: // // - working vessels used solely for aquaculture; // // - vessels used solely for bivalve fishing, // // must remain within the following limits: // // Tonnage (in grt) 1.2.3,5 // // // // // Situation at 1. 1. 1987 (1) // Objectives at 1.2.3.4.5 // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // Less than 12m overall // 33 530 // // // 31 295 (1) // - between 12 m and 16 m overall // 21 825 // // // 20 750 (1) // - between 16 m and 38 m overall // 80 905 // // // 78 259 (1) // - More than 38 m // 71 300 // // // 71 300 (1) // of which: // // // // // - ocean-going tuna fleet // (30) 27 142 // // // (30) 27 142 // - others // 44 158 // // // 44 158 (1) // // // // // // Total A // 209 560 // 208 764 // 204 786 // 201 604 // // // // // // Vessels for aquaculture or for catching bivalves // // // // // // // // // // Total B // 15 271 // // // // // // // // (1) Some flexibility may be allowed between one category of fishing vessel and another. 1.2 // // Engine power (in kW) 1.2.3,5 // // // // // Situation at 1. 1. 1987 (1) // Objectives at 1.2.3.4.5 // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // Less than 12 m overall // 440 102 // // // 378 405 (1) // - between 12 m and 16 m overall // 157 943 // // // 143 370 (1) // - between 16 m and 38 m overall // 392 131 // // // 364 875 (1) // - More than 38 m // 168 400 // // // 168 400 (1) // of which: // // // // // - ocean-going tuna fleet // (30) 69 037 // // // (30) 69 037 // - others // 99 363 // // // 99 363 (1) // // // // // // Total A // 1 158 576 // 1 148 223 // 1 096 460 // 1 055 050 // // // // // // Vessels for aquaculture or for catching bivalves // // // // // // // // // // Total B // 117 421 // // // // // // // // (1) Some flexibility may be allowed between one category of fishing vessel and another. III. PLANNED MEASURES 1.2 // 1.1. // Whereas the objectives at point II (2), Total (A) required fishing capacity to be reduced by the difference between the situation at 1. 1. 1987 and the target to be achieved by 31 December 1991, account must also be taken of changes in fishing capacity resulting from: // // - projects for new vessel construction which have qualified for Community and national aid in respect of 1987, // // - applications for Community financing of new vessel construction projects currently under consideration by the Commission (1); // // - vessels joining or leaving the fleet between 1 January 1987 and 30 June 1988, if not covered by the first two subparagraphs; // // which, when added, give the overall fishing capacity to be reduced. // 1.2. // The reductions referred to in point III (1) (1) above must be achieved by the following measures, the implementation of which is conditional on the fishing capacities used remaining within the limits laid down in the programme, although the reduction achieved by each measure may be varied provided that the overall fishing capacity defined in point III (1) (1) is reduced as planned: // // - a reduction in the total fleet be renewal of operational vessels which have been damaged, sunk or otherwise lost, in particular by laying up of operational vessels in direct relation to new constructions, in accordance with the attainment of the objectives set out in point (II) (2); // // - the adoption and implementation of measures to adjust fishing capacity, such as the granting of the final cessation premiums as compensation for any necessary reductions which cannot be achieved by the methods referred to in the first subparagraph; // // - the adoption of administrative measures to forestall any increase in fishing capacity which would be contrary to the programme's objectives; // // - any other measures that will achieve the same results; // 2. // Adoption and implementation of legislative and/or administrative measures designed to ensure effective control of fishing capacity and fishing activities with a view to achieving the programme's objectives. // 3. // Improvement of the register of fishing vessels, with a view to effective examination by the Commission. IV. COMMENTS 1.2 // 1. // The overall objective referred to in point II (1) (a) may be revised only on the basis of detailed scientific assessments showing the existence of stocks which are not fully exploited at present. // 2. // With regard to fishing vessels operating in coastal waters and measuring less than 12 m between perpendiculars, consideration may be given to a limited increase in tonnage (up to 10 %) and engine power (up to 6 %) in order to improve safety, working conditions and on-board preserving facilities, provided that such increase is justified and that the objectives laid down in point II. 2 for the category to which the vessels belong are attained. Such an increase, when it occurs, must be compatible with the resources which may be fished by the vessels concerned. // 3. // At least 10 % of the programme's objectives must be achieved by the end of 1989 and at least 60 % by the end of 1990. // 4. // The Commission would point out that all aid granted by France in the fisheries sector, including that for the construction of fishing vessels, must henceforth lie within the scope of this programme.' control of fishing capacity. (1) Overall capacity may be adjusted to take account of the withdrawal of applications for financing currently under